HUNTER, Robert C.,
Judge, dissenting
I agree with the majority that admission of the SBI report and Detective Munday’s regurgitation of the contents of that report were erroneously admitted when presented by the State. However, because defendant elicited substantially the same information during cross-examination of Detective Munday, which established that the SBI identified the substance at issue as oxycodone, defendant has failed to establish plain error. Consequently, I respectfully dissent from the majority opinion.
*383Defendant did not object to admission of the State’s evidence and now contends plain error occurred. Plain error arises when the error is “ ‘so basic, so prejudicial, so lacking in its elements that justice cannot have been done[.]’ ” State v. Odom, 307 N.C. 655, 660, 300 S.E.2d 375, 378 (1983) (quoting United States v. McCaskill, 676 F.2d 995, 1002 (4th Cir. 1982), cert. denied, 459 U.S. 1018, 74 L. Ed. 2d. 513 (1982)).
The general rule established by our caselaw is that “[wjhere evidence is admitted over objection, and the same evidence has been previously admitted or is later admitted without objection, the benefit of the objection is lost.” State v. Whitley, 311 N.C. 656, 661, 319 S.E.2d 584, 588 (1984). Our Supreme Court has consistently held that even where a defendant objected to the admission of inadmissible evidence defendant was not prejudiced by the admission because he brought forth the same evidence on cross-examination. See, e.g., State v. Nobles, 350 N.C. 483, 501, 515 S.E.2d 885, 896 (1999) (“Even assuming arguendo that defendant has properly preserved this issue, he is still not entitled to a new trial. During cross-examination of [the State’s witness], defendant elicited information regarding the assault____”); State v. Johnson, 337 N.C. 212, 223, 446 S.E.2d 92, 99 (1994) (“Assuming arguendo that the court erred in reversing its ruling and admitting the evidence, the error could not have been prejudicial. Defendant had just elicited the same evidence from [the State’s witness.]”); State v. Van Landingham, 283 N.C. 589, 603, 197 S.E.2d 539, 548 (1973) (holding that admission of an officer’s testimony was error, but the error was “cured when testimony of like import was admitted” on cross-examination).
Here, defendant failed to object to the State’s evidence concerning the SBI report and then proceeded to elicit the result of the SBI report from Detective Munday on cross-examination. Even though this evidence violated defendant’s Confrontation Clause rights when admitted by the State, based on our caselaw, defendant has failed to demonstrate prejudicial error, much less plain error, such that a new trial is warranted. Because the jury was informed, through defendant’s cross-examination, that the SBI determined that the pills in defendant’s possession were oxycodone pills, we fail to see how the jury would have reached a different result.
I acknowledge that a defendant may question a witness along the same lines as the State without losing the benefit of his objection (had he made one), but only “for the purpose of impeaching his testimony or establishing its incompetency.” Van Landingham, 283 N.C. at 604, 197 S.E.2d at 549. Here, it is clear that “the cross-examiner’s *384questions were general ones, propounded for the sole purpose of amplifying the information [Officer Munday] had given on direct examination.” Id. Even if Officer Munday was simply “clarifying” a point for the jury, as the majority contends, that clarification reiterated the result of the SBI report. “[I]t is imperative that defendant decide at trial whether he wants the statement admitted or not.” State v. Stokes, 319 N.C. 1, 15, 352 S.E.2d 653, 661 (1987). Not only did defendant fail to object to the result of the SBI report, he went on to clarify the result of that report for the jury.
In sum, because the result of the SBI report was elicited by defendant on cross-examination before the jury, defendant cannot establish plain error on appeal. I must, therefore, dissent from the majority opinion.